Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 11,  the prior art taught  by  Zeng( US 10325218 B1) in view of  Smith(US 20180260245 A1) and Pesetski(US 8111083 B1) do not teach on render obvious the limitations recited in claims 1, 11,  when taken in the as a whole storing the first standard signal, and obtaining a first address code identifying a storage location of the first standard signal, wherein the first address code and the first tag code are in a one-to-one correspondence; receiving a target tag code and a target time code corresponding to each basic quantum logic gate in a target quantum program from the master computer, wherein the target tag code is the first tag code corresponding to the basic quantum logic gate in the target quantum program, and the target time code is configured to identify an execution timing sequence of the basic quantum logic gate in the target quantum program; obtaining, according to the target tag code and the target time code, the first standard signal corresponding to the basic quantum logic gate in the target quantum program as a signal to be processed; and processing the signal to be processed to generate the quantum bit control signal   as recited in claims 1, 11 above. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 11 . 
B.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194